Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-16-2003

Renda v. King
Precedential or Non-Precedential: Precedential

Docket No. 01-2421




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Renda v. King" (2003). 2003 Decisions. Paper 164.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/164


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                    PRECEDENTIAL

                                             Filed October 16, 2003

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT


                    Nos: 01-2421 and 01-2498


                          VALERIE RENDA
                                   v.
                           PAUL KING;
                         DAVID B. KELSEY
                              Paul King,
                               Appellant in Docket No. 01-2421
                           Valerie Renda,
                               Appellant in Docket No. 01-2498

        Appeal from the United States District Court
           for the Western District of Pennsylvania
              (D.C. Civil Action No. 97-cv-00721)
        District Judge: Honorable William L. Standish

                       Argued: May 2, 2002
       Before: ROTH and STAPLETON, Circuit Judges
                 POLLAK,* District Judge

                (Opinion filed: October 16, 2003)




* Honorable Louis H. Pollak, District Court Judge for the Eastern District
of Pennsylvania, sitting by designation.
                              2


                       William G. Walker, Esquire (Argued)
                       145 South Sixth Avenue
                       Tucson, AZ 85701
                       Carol S. Rosenbloom, Esquire
                       Carol Rosenbloom Associates
                       5530 Walnut Street
                       Pittsburgh, PA 15232
                         Counsel for Valerie Renda:
                            Appellee in 01-2421 & Appellant
                            in 01-2498
                       D. Michael Fisher
                       Attorney General
                       Kemal Alexander Mericli (Argued)
                       Senior Deputy Attorney General
                       Rodney M. Torbic
                       Senior Deputy Attorney General
                       Calvin R. Koons
                       Senior Deputy Attorney General
                       John G. Knorr, III
                       Chief Deputy Attorney General
                       Appellate Litigation Section
                       Office of Attorney General
                       6th Floor, Manor Complex
                       564 Forbes Avenue
                       Pittsburgh, PA 15219
                         Counsel for Paul King:
                            Appellant in 01-2421 & Appellee
                            in 01-2498;
                         and David B. Kelsey:
                            Appellee in 01-2498


                OPINION OF THE COURT

ROTH, Circuit Judge:
  In this appeal, defendant Trooper Paul King contends
that the District Court abused its discretion in excluding
evidence of his good character for truthfulness and that the
                                  3


jury’s verdict against him and in favor of plaintiff Valerie
Renda1 is irreconcilable with its verdict against Renda and
in favor of co-defendant Corporal David Kelsey. As
discussed below, we conclude that the District Court
abused its discretion in excluding evidence of King’s good
character for truthfulness because Renda opened the door
for such evidence when she argued that King was corrupt
in his conduct of an official police investigation. Since we
will remand for a new trial as to Trooper King on this
ground, there is no need to address his argument that the
jury’s verdict was inconsistent.
  Plaintiff Valerie Renda cross-appealed on the ground that
the District Court abused its discretion in denying her
motion to vacate the grant of summary judgment to
defendants King and Kelsey on her claim that they violated
her constitutional rights under 42 U.S.C. § 1983 by
engaging in a custodial interrogation opinion without
providing warnings pursuant to Miranda v. Arizona, 384
U.S. 436, 444 (1966). As discussed below, we conclude that
the District Court did not abuse its discretion in denying
Renda’s motion to vacate. The Supreme Court’s recent
holding in Chavez v. Martinez, ___ U.S. ___, 123 S.Ct. 1994
(2003) reaffirms our holding in Giuffre v. Bissell, 31 F.3d
1241 (3d Cir. 1994) that a plaintiff may not base a § 1983
claim on the mere fact that the police questioned her in
custody without providing Miranda warnings when there is
no claim that the plaintiff ’s answers were used against her
at trial.2

              I.   Facts and Procedural History
  This case began with a domestic dispute between Renda
and her boyfriend Joe Sonafelt, a Pennsylvania State
Trooper. In May 1995, Renda was living with Trooper
Sonafelt and their two year old son, Joe, Jr., in Lower

1. At trial, plaintiff went by her maiden name, Krah, rather than her
married name, Renda.
2. As we state in footnote 4, there is no issue here that the nature of
defendants’ interrogation of Renda violated the Due Process Clause
because Renda did not appeal the dismissal of her Fourteenth
Amendment Due Process claim.
                             4


Burrel, Pennsylvania. On May 15, Renda left Sonafelt and,
together with her son went to the apartment of her friend
Tina Stone. Sonafelt called the local police, claiming that
Renda had abducted their son in violation of a custody
order. The local police then contacted the Pennsylvania
State Police. Defendant Kelsey, a Pennsylvania State Police
Corporal, determined that the complaint, along with a
complaint from Renda that Sonafelt had kicked her in the
back on May 14, would be handled by the Pennsylvania
State Police. Corporal Kelsey assigned the matter to
defendant King, a Pennsylvania State Police Trooper.
   Trooper King contacted Renda by telephone on the night
of May 15. She told him that Sonafelt had slammed her
into a wall at their residence earlier that day during an
argument. Renda also indicated that she did not want to
give a statement or file charges and that she wanted to be
left alone. Based on Renda’s allegations of domestic abuse,
Trooper King conducted a tape recorded interrogation of
Trooper Sonafelt at approximately 10:00 p.m. at the station
house. Trooper King provided Miranda warnings, and
Trooper Sonafelt waived his rights.
  Despite an earlier request that the police not interview
her, at 2:30 a.m. on May 16, Trooper King and Corporal
Kelsey conducted an in-person interview of Renda at
Stone’s apartment. They did not provide Miranda warnings
to Renda, but she gave them a written statement. The
statement did not mention the assault of May 15 that she
had reported earlier that evening. King and Kelsey both
testified at trial that, when they asked Renda why she did
not mention the incident, she responded that she did not
include the allegation in the written statement because she
had lied about it earlier on the telephone. Renda on the
other hand testified at trial that the alleged May 15 assault
did occur and that she never told King and Kelsey that she
had lied. She testified that she did not mention the May 15
incident in the written statement because she did not want
to file a complaint against Sonafelt nor did she want him to
go to prison. She stated that she provided the written
statement because King and Kelsey threatened her.
   On June 7, 1995, Trooper King filed a charge of giving
false reports to law enforcement authorities against Renda
                              5


and obtained an arrest warrant. The local police in Altoona,
Pennsylvania, arrested Renda at her place of employment.
She was arraigned and bond was set at $10,000. She was
incarcerated at Westmoreland County Jail until June 20, at
which point she was released on her own recognizance. On
August 28, 1996, the Court of Common Pleas,
Westmoreland County, suppressed any statements from the
morning of May 16, 1995, because defendants had not
provided plaintiff Miranda warnings prior to the custodial
interrogation. The case was nolle prossed by the District
Attorney of Westmoreland County because of the evidence
problems.
   Renda then filed this § 1983 civil action alleging that King
and Kelsey violated her constitutional rights under the
First, Fourth, Fifth, and Fourteenth Amendments when
they subjected her to a coercive interrogation; she also
claimed that she was interrogated without Miranda
warnings and subjected to an unlawful search, arrest,
imprisonment, and malicious prosecution. Defendants
moved for summary judgment on all of Renda’s claims,
except the allegation of coercive interrogation. On May 14,
1999, the District Court granted the motion on Renda’s
First Amendment, false arrest, false imprisonment, and
Miranda warnings claims but denied the motion as to the
rest. A jury trial followed on plaintiff ’s malicious
prosecution and coerced interrogation claims. During the
trial, the District Court dismissed the coerced interrogation
claim. The jury returned a verdict on the malicious
prosecution claim, finding against Trooper King and in
favor of Renda in the amount of $80,000, and against
Renda and in favor of Corporal Kelsey.
  Renda then moved for relief from the judgment relating to
her Miranda claim. The District Court denied the motion on
July 17, 2000.
   A separate trial was held on the punitive damages issue.
The jury could not reach a decision, and a mistrial was
declared. The District Court ordered a new trial on the
punitive damages issue. On May 21, 2001, pursuant to an
agreement by the parties, the District Court dismissed the
punitive damages claim. Trooper King appealed, and Renda
filed a cross-appeal.
                               6


        II.   Jurisdiction and Standard of Review
   The District Court had jurisdiction over this federal civil
rights action pursuant to 28 U.S.C. §§ 1331 and 1343. We
have jurisdiction pursuant to 28 U.S.C. § 1291. While
District Court interpretations of the Federal Rules of
Evidence are subject to plenary review, rulings to admit or
exclude evidence are reviewed for an abuse of discretion if
they are based on a permissible interpretation of the
Federal Rules of Evidence. See United States v. Saada, 212
F.3d 210, 220 (3d Cir. 2000). Since the issue in the present
case is the District Court’s application of Rule 608, rather
than its interpretation of Rule 608, we review that ruling for
an abuse of discretion. See Johnson v. Elk Lake School
District, 283 F.3d 138, 145 n. 2 (3d Cir. 2002). We review
denials of motions for relief from judgment for abuse of
discretion. See Resolution Trust Corp. v. Forest Grove, 33
F.3d 284, 288 (3d Cir. 1994).

                      III.   Discussion
1.   Exclusion of Evidence Regarding Trooper King’s Good
     Character for Truthfulness:
   Generally, evidence of a person’s character is not
admissible for the purpose of proving action in conformity
therewith. See Fed. R. Evid. 404(a). However, evidence of a
witness’s good character for truthfulness is admissible
under some circumstances to show that the witness is
acting in conformity with that character for truthfulness
when testifying in the particular case. See id. Those
circumstances are that
     (1) the evidence may refer only to character for
     truthfulness or untruthfulness, and (2) evidence of
     truthful character is admissible only after the character
     of the witness for truthfulness has been attacked by
     opinion or reputation evidence or otherwise.
Fed. R. Evid. 608(a). Evidence of a witness’s good character
for truthfulness is not admissible absent an attack on the
witness’s character for truthfulness due to the cost of
engaging in a fruitless “swearing match,” particularly in
light of the fact that a witness is presumed to tell the truth
                               7


until his character for truthfulness is attacked. See 3
Christopher B. Mueller and Laird C. Kirkpatrick, Federal
Evidence § 269 (2d ed. 1994); 4 John Henry Wigmore,
Evidence in Trials at Common Law § 1104 (Chadbourn rev.
1972).
   Under Rule 608(a), whether a witness’s credibility has
been attacked depends on the nature of the opponent’s
impeaching evidence. See United States v. Dring, 930 F.2d
687, 690-91 (9th Cir. 1991); 4 Wigmore § 1104. Direct
attacks on a witness’s veracity in the particular case do not
open the door for evidence of the witness’s good character.
See Dring, 930 F.2d at 690. For example, evidence of bias
or prior inconsistent statements generally does not open
the door for evidence of good character for truthfulness. See
Dring, 930 F.2d at 691; 4 Wigmore §§ 1104, 1105. The
reason that evidence of bias does not open the door for
evidence of good character for truthfulness is because
evidence of bias only relates to a motive to lie in the
particular case, not a general predisposition to lie. See
United States v. Medical Therapy Sciences, Inc., 583 F.2d
36, 41 (2d Cir. 1978); 3 Mueller and Kirkpatrick § 270; 4
Wigmore § 1107. Similarly, prior inconsistent statements do
not open the door for evidence of good character for
truthfulness because there can be a number of reasons for
the error, such as defects in knowledge or memory, a bias
or interest to lie in this particular instance, or a general
character trait for untruthfulness. See 3 Mueller and
Kirkpatrick § 270; 4 Wigmore § 1108. Thus, although the
inconsistency may be due to a dishonest character, it is not
necessarily, or even probably, due to this cause. Thus, the
relatively minor value of permitting a response to such an
inference does not justify the cost of litigating the tangential
issue of character for truthfulness. See id.
  In addition to direct attacks on a witness’s general
character for truthfulness, indirect attacks also open the
door for evidence of a witness’s good character for
truthfulness. See Dring, 930 F.2d at 691. “[I]ndirect attacks
on truthfulness include opinion evidence, reputation
evidence, and evidence of corruption, which require the jury
to infer that the witness is lying at present simply because
he has lied often in the past.” Id. As the Advisory
                               8


Committee Notes for Rule 608(a) state, “[o]pinion or
reputation that the witness is untruthful specifically
qualifies as an attack under the rule, and evidence of
misconduct, including conviction of crime, and of
corruption also fall within this category. Evidence of bias or
interest does not.” Fed. R. Evid. 608 Advisory Committee
Notes to the 1972 Proposed Rules. The reason that an
indirect attack on a witness’s character for truthfulness
opens the door for testimony about the witness’s good
character for truthfulness is because such attacks directly
call into question the witness’s moral character for
truthfulness. See id. at § 1107; 3 Mueller and Kirkpatrick
§ 270. Likewise, “[a]n act of corruption directly affects moral
character; and the corroboration should therefore depend
upon the rule for acts involving character.” 4 Wigmore
§ 1107; see also 3 Mueller and Kirkpatrick § 270. As the
Court of Appeals for the Second Circuit held in Medical
Therapy Sciences, Inc.:
    Some types of bias, for example bias stemming from a
    relationship with a party, do not necessarily involve
    any issue relating to the moral character of the
    witness, but suggest only that the witness’ testimony
    may perhaps unwittingly be slanted for reasons
    unrelated to general propensity for untruthfulness. As
    such, character evidence is not relevant to meet such
    an attack. On the other hand, alleged partiality based
    on hostility or self-interest may assume greater
    significance if it is sought to be proven by conduct rising
    to the level of corruption.
583 F.2d at 41 (emphasis added).
   In the present case, the District Court abused its
discretion in excluding evidence of Trooper King’s good
character for truthfulness. Renda clearly engaged in an
indirect attack on Trooper King’s character for truthfulness
by arguing during her opening statement that the jury
should not believe Trooper King when he claimed that
Renda had told him that she lied — not because of bias in
this case but because he was being corrupt in his conduct
of his official duties as a police officer. See United States v.
Jones, 763 F.2d 518, 522 (2d Cir. 1985) (holding that
attacks on a witness’s character for truthfulness in opening
                               9


statements may qualify under the “otherwise” portion of
Rule 608(a)). Renda’s counsel made the following comments
in the opening statement:
       So I’m here to tell you a little bit about the Plaintiff ’s
    version of the case. And, basically, what I’m here to tell
    you is that, in a nutshell, Valerie Krah Renda, who is
    the Plaintiff in this case, is basically claiming that
    during the course of a police investigation, a State Police
    investigation about an incident between her and a
    state trooper, who was at the time her boyfriend, that
    these     officers,  these    Defendants,     misconducted
    themselves; that they maliciously harassed her; that
    they attempted to coerce her into making false
    confessions; and that when she would not do so, they
    filed false charges against her. They caused her to be
    arrested and incarcerated and caused her to hire a
    lawyer and fight a criminal case against her. . . .
    ****
      . . . . And after all the evidence is in, we’re going to
    ask that you conclude from your deliberations and
    from the evidence presented to you that this young
    woman was not only unfairly treated, but she was
    maliciously and willfully mistreated by these officers in
    an attempt to help Joe Sonafelt; that they used illegal
    investigative techniques; that they coerced her into
    talking to them on the morning of the 16th at two
    o’clock in the morning; they barged into her friend’s
    house; that they terrorized her; that they lied about the
    statements that she gave; that they caused her to be
    prosecuted illegally; and that she has suffered
    significant damages because of that.
App. 138, 162 (emphasis added).
   This argument that Trooper King would lie and engage in
illegal police investigative techniques and frame an innocent
person in order to help a fellow Trooper goes beyond
alleging that Trooper King is biased in his testimony. It
suggests that he is corrupt and improperly performed his
official duties. See Sutkiewicz v. Monroe Co. Sheriff, 110
F.3d 352, 361 (6th Cir. 1997) (holding that it was proper for
a District Court to permit a defendant to introduce evidence
                               10


of good character for truthfulness in response to allegations
that the defendant withheld exculpatory information in an
attempt to frame the plaintiff). Since this impeachment
went beyond a claim of a simple interest in the outcome of
the case and rose to the level of corruption, “counterproof
of good character should no doubt be admitted.” 3 Mueller
and Kirkpatrick § 270.
   Having determined that the District Court erred in
excluding the evidence of Trooper King’s good character for
truthfulness does not end our inquiry; we must determine
whether that error was harmless. Federal Rule of Evidence
103(a) provides that an evidentiary ruling is not reversible
error “unless a substantial right of a party is affected . . . .”
Fed. R. Evid. 103(a). Under this test, a reviewing court
should affirm the District Court despite the error if the
reviewing court believes “that it is highly probable that the
error did not contribute to the judgment . . . .” McQueeney
v. Wilmington Trust Co., 779 F.2d 916, 924 (3d Cir. 1985)
(quoting Government of the V.I. v. Toto, 529 F.2d 278, 284
(3d Cir. 1976)).
  In the present case, however, we do not believe that it is
highly probable that the error did not affect the judgment
because the central issue in the present case was the
credibility of the parties. As Renda’s counsel made clear in
closing argument:
    The real fact for you to determine in this case, and it’s
    the one thing that counsel and I agree on, is whether
    or not you believe these police officers, based on all the
    evidence, that on the night of May 15th and early
    morning of May 16th she said to those officers, “I lied,
    it never happened,” or whether you believe, based on
    the circumstances that you’ve heard, that that
    statement was never made. That is the sole basis of the
    reason for her prosecution in this case; and if she
    didn’t say it, then she has been maliciously prosecuted
    in this case.
    ****
      The statement — the most important question in this
    case is did she say that evening “I lied”? Now, who was
    there? She was there. Kelsey was there. King was
                              11


     there. Tina Stone was in the bedroom. What’s the
     testimony that you heard? She says, “I never said it.”
     They say she said it.
App. 1490-1493. Thus, given the significance of the issue of
credibility, we do not believe that it is highly probable that
the District Court’s error in preventing Trooper King from
responding to the plaintiff ’s allegations of corruption did
not have an effect on the judgment. See McQueeney, 779
F.2d at 924, 927.
  Renda argues, however, that the error was harmless
because it was cumulative of other evidence. In particular,
she points to testimony from Assistant District Attorney
Koenig that he had an outstanding experience working with
Trooper King. However, when King’s counsel questioned
Assistant District Attorney Koenig about his prior work
experience, Renda’s counsel objected, and the District
Court excluded the testimony as impermissible reputation
evidence. Renda also claims that the excluded evidence was
cumulative of the statement by King’s counsel in closing
argument that Trooper King told the truth because he
received subsequent promotions and increases in
responsibilities that he would not have received if the
Pennsylvania State Police believed that he fabricated
statements. However, such speculation by a defense
attorney in summation does not substitute for witness
testimony regarding a person’s reputation for truthfulness.
We conclude, therefore, that the error in excluding
testimony regarding Trooper King’s good character for
truthfulness was not harmless.
2.   Miranda Claim:
  The District Court did not abuse its discretion in denying
Renda’s motion to vacate the District Court’s grant of
partial summary judgment to King and Kelsey on Renda’s
Miranda claim. In order to recover under § 1983, a plaintiff
must show that the defendant, under color of state law,
subjected the plaintiff to a deprivation of a right, privilege,
or immunity secured by the constitution or laws of the
United States. See 42 U.S.C. § 1983. One of the
constitutional rights that Renda claims the defendants
violated is her right under Miranda to be free from custodial
interrogation.
                            12


   In Miranda, the Supreme Court held that the Self-
Incrimination Clause of the Fifth Amendment prohibits a
prosecutor from using “statements, whether exculpatory or
inculpatory, stemming from custodial interrogation of the
defendant unless it demonstrates the use of procedural
safeguards effective to secure the privilege against self-
incrimination.” 384 U.S. at 444. Absent equally effective
means, these procedural safeguards are that a person be
warned prior to custodial interrogation of his right to
remain silent, that anything he says can be used against
him in a court of law, that he has the right to the presence
of an attorney, and that if he cannot afford an attorney one
will be provided to him. See id. at 479. If, after receiving
these warnings, the person knowingly and intelligently
waives these rights and provides a statement, that
statement can be used against the person in a criminal
proceeding. See id.
  The District Court granted defendants summary
judgment on Renda’s Miranda claim based on our decision
in Giuffre, 31 F.3d at 1256. In Giuffre, we held that a
plaintiff may not base a § 1983 claim on the mere fact that
the police questioned the plaintiff in custody without
providing Miranda warnings where there is no claim that
the statements obtained in violation of Miranda were used
against the plaintiff because:
    violations of the prophylactic Miranda procedures do
    not amount to violations of the Constitution itself. The
    right protected under the Fifth Amendment is the right
    not to be compelled to be a witness against oneself in
    a criminal prosecution, whereas the “right to counsel”
    during custodial interrogation recognized in Miranda is
    merely a procedural safeguard, and not a substantive
    right.
Id. (citations omitted).
  In her motion to vacate this judgment, Renda argued that
the Supreme Court’s decision in Dickerson v. United States,
530 U.S. 428 (2000), which was decided after the grant of
summary judgment, overruled Giuffre and justified
reconsideration of the grant of summary judgment under
Federal Rule of Civil Procedure 60(b)(6). In Dickerson, the
                                   13


Supreme Court held that Congress may not supersede
Miranda by passing a statute that lessens the procedural
protections enunciated in Miranda because “Miranda
announced a constitutional rule that Congress may not
supersede legislatively.” Id. at 444.
   However, in light of the Supreme Court’s recent decision
in Chavez, it is clear that Giuffre still is good law following
Dickerson, and that the District Court properly ruled that
questioning a plaintiff in custody without providing Miranda
warnings is not a basis for a § 1983 claim as long as the
plaintiff ’s statements are not used against her at trial. The
issue in Chavez was similar to the present case. In Chavez,
the police questioned Martinez without providing Miranda
warnings. Martinez was never charged with a crime, and
his answers were never used against him in a criminal
prosecution. Martinez then brought a § 1983 claim against
the officers alleging that the mere fact that the police
questioned him in custody without providing Miranda
warnings constituted a constitutional violation that could
serve as the basis of a § 1983 claim.
  Chavez produced a split decision. However, six Justices
(Chief Justice Rehnquist, together with Justices Thomas,
O’Connor, Scalia, Souter, and Breyer) agreed that mere
custodial interrogation absent Miranda warnings is not a
basis for a § 1983 claim.3 Justice Thomas, joined by Chief
Justice Rehnquist and Justices O’Connor and Scalia, held
that the “failure to read Miranda warnings to Martinez did
not violate Martinez’s constitutional rights and cannot be
grounds for a § 1983 action.” Id. at 2004. Justice Thomas
reasoned that Miranda is a prophylactic rule intended to
safeguard the right protected by the Self-Incrimination
Clause (namely not to be compelled to be a witness against
oneself in any criminal case), and that rules designed to
safeguard constitutional rights do not expand the scope of

3. Justice Kennedy, joined by Justices Stevens and Ginsburg, concluded
that the use of compulsion to extract a statement from a suspect violates
the Self Incrimination Clause of the Fifth Amendment and the Due
Process Clause of the Fourteenth Amendment. See Martinez, 123 S.Ct. at
2013-2018. Justice Stevens, writing separately, concluded that the
police violated both the Fifth and Fourteenth Amendments. See id. at
2011.
                                   14


the constitutional rights themselves. See id. Justice Souter,
joined by Justice Breyer, agreed that a § 1983 claim cannot
be brought for violating the Fifth Amendment by
questioning a person in custody without providing Miranda
warnings. See id. at 2006-08.4 Justice Souter stated that “I
do not . . . believe that Martinez can make the ‘powerful
showing,’ subject to a realistic assessment of costs and
risks, necessary to expand protection of the privilege
against compelled self-incrimination to the point of the civil
liability he asks us to recognize here.” Id. at 2007.
  One factual difference between Chavez and the present
case is that Martinez never was charged with a crime while
Renda was charged but had those charges dropped after
the District Court suppressed the statements obtained in
violation of Miranda. Thus, unlike in Chavez, Renda’s
statement was used in a criminal case in one sense (i.e., to
develop probable cause sufficient to charge her). To the
extent that Chavez leaves open the issue of when a
statement is used at a criminal proceeding, see id. at 2000-
2001 (Thomas, J.) (“We need not decide today the precise
moment when a ‘criminal case’ commences . . . .”), our
prior decision in Giuffre compels the conclusion that it is

4. Chief Justice Rehnquist together with Justices Thomas, Scalia,
Souter, and Breyer disagreed over whether to remand the case for a
determination of if Martinez could prove a § 1983 claim based on the
police’s violation of his Fourteenth Amendment Due Process rights by
obtaining evidence through a method that was so brutal and offensive to
human dignity as to “shock the conscience.” Martinez, 123 S.Ct. at 2005.
Justice Thomas, joined by Chief Justice Rehnquist and Justice Scalia,
concluded that the police interrogation, which involved questioning
Martinez while in the hospital receiving treatment for a gun shot wound,
did not violate Martinez’s due process rights. See id. at 2005-06. Justice
O’Connor did not join Justice Thomas in this portion of his opinion. See
id. at 1999. Justice Souter delivered the opinion of the Court on this
issue. He concluded that remand was required to determine the merits
of this claim. See id. at 2008. In addition to Justice Breyer, who joined
Justice Souter as to his entire opinion, Justices Stevens, Kennedy, and
Ginsburg joined as to this portion of the opinion. See id. at 2006. In the
present case, however, we need not address whether defendants’
questioning of Renda violated the Due Process Clause. Because Renda
did not appeal the dismissal of her Fourteenth Amendment Due Process
claim, that issue is not before us.
                              15


the use of coerced statements during a criminal trial, and
not in obtaining an indictment, that violates the
Constitution. See 31 F.3d at 1256. In Giuffre, as in the
present case, the police used statements allegedly obtained
from a custodial interrogation where the plaintiff was not
properly warned of his Miranda rights as a basis for filing
criminal charges, but those charges were later dropped. See
id. at 1250-51. Under these circumstances, we held that
Giuffre’s constitutional right against self-incrimination was
not violated. See id. at 1256. The same conclusion applies
here.

                      IV.   Conclusion
  For the reasons stated above, the judgment of the District
Court will be vacated as to the judgment against defendant
King on the malicious prosecution claim and the case
remanded to the District Court for a new trial on that claim
against him. The remainder of the judgment of the District
Court will be affirmed.

A True Copy:
        Teste:

                   Clerk of the United States Court of Appeals
                               for the Third Circuit